was read.
And the Defendant comes into Court and prays for a Continuance, accordingly the Court was adjourned untill the first Monday in October next. Monday The Second Day of Octr A. D. 1752 at Ten o Clock A. M. The Court was opened. The Libel was Read Henry Bowers being of the Religion of Quakers took the Affirmation And by the Request of the Respondents the Court was adjourn’d untill Four o Clock in the afternoon. And opened accordingly And adjourn’d by request of the Plaintiff untill the Twenty third Instant at Ten o Clock A: M. And opened accordingly. Some Evidences were produc’d in Court. David Bowers being of the Religion of the Quakers took the affirmation in Court Bliven was sworn. After Sundry Debates the Court was adjourn’d untill further Notice.
October 23ra 1752
Court of Vice Admiralty Having heard and fully considered the within Libel with the Respondents Plea thereto As also the Allegations and Proofs of both Parties, I conceive that According to the Laws Civic and Marine the Appellant is Entitled to his wages from the time of his Shipping, untill the said Sloop had discharg’d her Cargo at the Island of Barbadoes which appears to me to be Three Months Amounting to Fifty one Pounds in Bills of Credit of the Old Tenor. And as it has not been Sufficiently Prov’d to me that he the Appellant hath receiv’d any part thereof I therefore order and Decree that he the said Timothy Obrian have and Recover of the Said William Grafton the afores3 Sum of Fifty One Pounds together with Cost of Court, Excepting only the Cost of one Adjournment which being granted at the request of the Appellant I order and Decree that he pay the Same. g Wickham Dept Judge